Case 1:20-cv-05441-KPF Document 63-1 Filed 07/31/20 Page 1 of 4




                Exhibit A
        Case 1:20-cv-05441-KPF Document 63-1 Filed 07/31/20 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Uniformed Fire Officers Association; Uniformed
 Firefighters Association of Greater New York;
 Correction Officers’ Benevolent Association of the
 City of New York; Police Benevolent Association of
 the City of New York, Inc.; Sergeants’ Benevolent
 Association; Lieutenants’ Benevolent Association;
 Captains’ Endowment Association; and Detectives’
 Endowment Association,

                    Petitioners/Plaintiffs,

       -against-
                                                          Case No. 1:20-cv-05441
 Bill de Blasio, in his official capacity as Mayor of
 the City of New York; the City of New York;
 Fire Department of the City of New York; Daniel A.
 Nigro, in his official capacity as the Commissioner
 of the Fire Department of the City of New York;
 New York City Department of Correction; Cynthia
 Brann, in her official capacity as the Commissioner
 of the New York City Department of Correction;
 Dermot F. Shea, in his official capacity as the
 Commissioner of the New York City Police
 Department; the New York City Police Department;
 Frederick Davie, in his official capacity as the Chair
 of the Civilian Complaint Review Board; and the
 Civilian Complaint Review Board,

                    Respondents/Defendants.



                                    [DRAFT] STIPULATION

       The parties hereby agree and stipulate to the following facts for the purposes of the

preliminary injunction hearing currently scheduled for August 18, 2020:

       1. Between at least June 12, 2019 and June 12, 2020, the NYPD has denied FOIL requests

           for disciplinary records of officers on bases other than Civil Rights Law § 50-a or FOIL

                                                 1
 Case 1:20-cv-05441-KPF Document 63-1 Filed 07/31/20 Page 3 of 4




   exemptions, including that such disclosure would constitute an unwarranted invasion

   of privacy.

2. Between at least June 12, 2019 and June 12, 2020, the NYPD has denied FOIL requests

   for disciplinary records of officers on bases other than Civil Rights Law § 50-a or FOIL

   exemptions, including that such disclosure would constitute a risk to safety of the

   officer or some other person.

3. Between at least June 12, 2019 and June 12, 2020, the FDNY has denied FOIL requests

   for disciplinary records of firefighters on bases other than Civil Rights Law § 50-a or

   FOIL exemptions, including that such disclosure would constitute an unwarranted

   invasion of privacy.

4. Between at least June 12, 2019 and June 12, 2020, the FDNY has denied FOIL requests

   for disciplinary records of firefighters on bases other than Civil Rights Law § 50-a or

   FOIL exemptions, including that such disclosure would constitute a risk to safety of

   the firefighter or some other person.

5. Between at least June 12, 2019 and June 12, 2020, City agencies have not voluntarily

   or in response to a FOIL request produced records regarding disciplinary matters of

   current and/or former City employees—other than New York City police officers,

   firefighters, and corrections officers—that are non-final, unsubstantiated, unfounded,

   exonerated, or resulted in a finding of not guilty (“Unsubstantiated and Non-Final

   Allegations”).

6. Between at least June 12, 2019 and June 12, 2020, City agencies have denied FOIL

   requests for disciplinary records of City employees other than firefighters, police

                                           2
          Case 1:20-cv-05441-KPF Document 63-1 Filed 07/31/20 Page 4 of 4




             officers, and corrections officers containing Unsubstantiated and Non-Final

             Allegations on the basis that such disclosure would constitute, apart from any statutory

             exemption to FOIL, an unwarranted invasion of privacy.

         7. Between at least June 12, 2019 and June 12, 2020, City agencies have denied FOIL

             requests for disciplinary records of City employees other than firefighters, police

             officers, and corrections officers containing Unsubstantiated and Non-Final

             Allegations on the basis that such disclosure would constitute, apart from any statutory

             exemption to FOIL, a risk to safety of the employee or some other person.

Dated: July __, 2020
       New York, NY

SO STIPULATED.


By:                                                By:
      Rebecca G. Quinn                                   Anthony P. Coles
        Assistant Corporation Counsel                    DLA PIPER LLP (US)
      Dominique Saint-Fort                               1251 Avenue of the Americas
        Assistant Corporation Counsel                    New York, New York 10020
      The City of New York Law Department                Telephone: (212) 335-4844
      100 Church Street, 2nd Floor                       Anthony.Coles@dlapiper.com
      New York, New York 10007
      Telephone: (212) 356-2444                          Attorney for Plaintiffs
      dosaint@law.nyc.gov
      rquinn@law.nyc.gov

      Attorneys for Defendants




                                                  3
